Title: From Thomas Jefferson to Edward Dowse, 19 April 1803
From: Jefferson, Thomas
To: Dowse, Edward


          
            Dear Sir 
                     
            Washington Apr. 19. 1803.
          
          I now return the sermon you were so kind as to inclose me, having perused it with attention. the reprinting it by me, as you have proposed, would very readily be ascribed to hypocritical affectation, by those who, when they cannot blame our acts, have recourse to the expedient of imputing them to bad motives. this is a resource which can never fail them; because there is no act, however virtuous, for which ingenuity may not find some bad motive.   I must also add that tho’ I concur with the author in considering the moral precepts of Jesus, as more pure, correct, & sublime than those of the antient philosophers, yet I do not concur with him in the mode of proving it. he thinks it necessary to libel and decry the doctrines of the philosophers. but a man must be blinded indeed by prejudice, who can deny them a great degree of merit. I give them their just due, & yet maintain that the morality of Jesus, as taught by himself & freed from the corruptions of later times, is far superior. their philosophy went chiefly to the government of our passions, so far as respected ourselves, & the procuring our own tranquility. on our duties to others they were short & deficient. they extended their cares scarcely beyond our kindred & friends individually, & our country in the abstract. Jesus embraced, with charity & philanthropy, our neighbors, our countrymen, & the whole family of mankind. they confined themselves to actions: he pressed his scrutinies into the region of our thoughts, & called for purity at the fountain head.   In a pamphlet lately published in Philadelphia by Dr. Priestly, he has treated, with more justice & skill than mr Bennet, a small portion of this subject. his is a comparative view of Socrates only with Jesus. I have urged him to take up the subject on a broader scale.
          Every word which goes from me, whether verbally or in writing, becomes the subject of so much malignant distortion, & perverted construction, that I am obliged to caution my friends against admitting the possibility of my letters getting into the public papers, or a copy of them to be taken under any degree of confidence. the present one is perhaps of a tenor to silence some calumniators. but I never will, by any word or act, bow to the shrine of intolerance, or admit a right of enquiry into the religious opinions of others. on the contrary we are bound, you, I, & every one, to make common cause, even with error itself, to maintain the common right of freedom of conscience. we ought with one heart and one hand to hew down the daring and dangerous efforts of those who would seduce the public opinion to substitute itself into that tyranny over religious faith which the laws have so justly abdicated. for this reason, were my opinions up to the standard of those who arrogate the right of questioning them, I would not countenance that arrogance by descending to an explanation. Accept my friendly salutations & high esteem.
          
            Th: Jefferson
          
         